Case 1:19-cv-02475-JMF-KNF Document 89 Filed 12/29/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JUEL ROUNDTREE,

Plaintiff,
19-CV-2475 (JMF)
-V-
ORDER OF SERVICE
NYC, et al.,

Defendants.

 

JESSE M. FURMAN, United States District Judge:

In response to the Court’s previous Memorandum Opinion and Order, ECF No. 83, counsel
filed a letter informing the Court that Defendants Corizon Health, Inc., Dr. Arkady Cherchever, and
Dr. John Mullins consent to waive service. ECF No. 86. Additionally, Defendant New York City
Health & Hospitals Corporation and Defendant Dr. Jane Sanjose have consented to receive service
electronically and provided email addresses at which they can be served. Jd.

In accordance with the Court’s Memorandum Opinion and Order, ECF No. 83, the Court
directs the Clerk of Court to fill out a U.S. Marshal Service Process Receipt and Return form (“USM-
285 Form”) for Defendants New York City Health & Hospitals Corporation and Dr. Jane Sanjose, and
to issue a summons and deliver to the Marshal Service all of the paperwork necessary for the Marshal
Service to effect service upon:

e New York City Health & Hospitals Corporation by emailing HHCService@nychhe.org

e Dr. Jane Sanjose by emailing voigtd@pagny.org

Each Defendant shall promptly acknowledge service in the manner the Marshal Service directs in its
forthcoming emails. Upon service by the Marshal Service, the thirty-day period described in ECF No.
83, § 3, will begin to run. That is to say, thirty days after the Marshal Service serves the two
Defendants electronically, Defendants must file a letter motion stating whether they wish to renew
their previous Rule 12(b)(6) motion at ECF No. 56.

The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

SO ORDERED. CC} -
Dated: December 29, 2020

New York, New York TESSE M-¥URMAN
nited States District Judge
